IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00064-CV
 
Moses Ramirez,
                                                                                    Appellant
 v.
 
Rodney Vaughn,
                                                                                    Appellee
 
 

From the 66th District Court
Hill County, Texas
Trial Court No. 42328
 

MEMORANDUM  Opinion





 
            Appellant, Moses Ramirez, appealed the
trial court’s Order of Dismissal for Want of Prosecution signed on November 9, 2009.  By letter dated March 15, 2010, the Clerk of this Court notified Ramirez that no docketing statement had been filed and gave Ramirez an additional
21 days to file the docketing statement.  By letter dated March 23, 2010, the Clerk of this Court also notified Ramirez that he must pay or make arrangements to
pay the clerk’s fee and notify the Court of the actions taken within 21 days
from the date of the letter.  
            When more than 21 days passed and no
docketing statement was filed and the Court received no notification of
Ramirez’s actions in paying or making arrangements to pay for the clerk’s fee,
the Clerk warned Ramirez by letter dated April 15, 2010 the appeal would be dismissed without further notice unless, within 21 days of the date of the
letter, a docketing statement was filed and notification of Ramirez’s actions
regarding the clerk’s fee was provided to the Court.  More than 21 days have
passed, and we have not received a docketing statement or notification of
Ramirez’s actions.
            Accordingly, this appeal is
dismissed.  Tex. R. App. P.
42.3(b) & (c); 44.3.
 
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Appeal
dismissed
Opinion
delivered and filed May 19, 2010
[CV06]